UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4647


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORY DEXTER FENNELL, a/k/a Ace,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:04-cr-00440-FL-1)


Submitted:   February 14, 2013            Decided:   February 21, 2013


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cory Dexter Fennell appeals from the district court’s

judgment     revoking       his    supervised             release    and       imposing        a

thirty-six-month prison term.                 Fennell challenges this sentence,

arguing that it is plainly unreasonable.                      We affirm.

             A   district    court          has    broad    discretion        to    impose     a

sentence     upon     revoking          a    defendant’s        supervised           release.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

We will affirm a sentence imposed after revocation of supervised

release if it is within the applicable statutory maximum and not

“plainly unreasonable.”            United States v. Crudup, 461 F.3d 433,

437,    439-40      (4th    Cir.        2006).        In     determining           whether    a

revocation sentence is plainly unreasonable, we first assess the

sentence     for     unreasonableness,              “follow[ing]            generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                Id. at 438.

             A     supervised           release           revocation         sentence         is

procedurally       reasonable      if       the    district    court        considered       the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18   U.S.C.   § 3553(a)          (2006)      factors     it     is    permitted        to

consider in a supervised release revocation case.                              18 U.S.C.A.

§ 3583(e) (West 2006 & Supp. 2011); Crudup, 461 F.3d at 439.

Although     a   district    court          need    not    explain     the    reasons        for

imposing a revocation sentence in as much detail as when it

                                              2
imposes an original sentence, “it still must provide a statement

of reasons for the sentence imposed.”                     Thompson, 595 F.3d at 547

(internal quotation marks omitted).                       A revocation sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                      Crudup, 461 F.3d at 440.

Only   if    a     sentence       is   found       procedurally          or    substantively

unreasonable       will      we    “then     decide       whether        the   sentence       is

plainly     unreasonable.”             Id.   at    439.        A    sentence      is   plainly

unreasonable if it is clearly or obviously unreasonable.                               Id.

             Fennell      contends        that     his    sentence        is    procedurally

unreasonable because the district court failed to consider and

explain why it rejected his arguments for the imposition of a

six-month sentence.           We conclude that this contention is without

merit.      At the revocation hearing, Fennell’s counsel and Fennell

made     note     of   his     accomplishments            on       release,     raised       the

possibility that his drug use on release was related to his

untreated mental illness, and described his living environment

and a family dispute without explaining why these circumstances

merited a revocation sentence of six months’ imprisonment.

             Fennell also contends that the district court failed

to provide a sufficient explanation for its decision to impose a

sentence     three     times      above      the    top    of      the    advisory      policy

statement        range.       Assuming       without       deciding        that    Fennell’s

                                               3
revocation sentence is unreasonable because the district court

failed to provide an adequate explanation — grounded in relevant

§ 3553(a) factors — for imposing a thirty-six-month prison term,

we   conclude      that   the    sentence    is   not    “plainly    unreasonable”

because the sentence does not exceed the applicable statutory

maximum,      18      U.S.C.      § 3559(a)(1)          (2006);      18    U.S.C.A.

§ 3583(e)(3), and Fennell does not point to facts establishing

that the sentence is clearly or obviously unreasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral    argument    because     the     facts   and   legal

contentions     are   adequately      presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4